Case 4:14-cr-00132-MAC-KPJ Document 60 Filed 06/04/20 Page 1 of 3 PageID #: 227




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                         §
                                                  §
 versus                                           §   CRIMINAL ACTION NO. 4:14-CR-132
                                                  §
 DERRICK ROBERT SNUGGS (1)                        §

                                 MEMORANDUM AND ORDER

          Pending before the court is Defendant Derrick Robert Snuggs’s (“Snuggs”) pro se Rule

 36 Motion “Clerical Error” Pursuant to Federal Rules of Criminal Procedures (#58), wherein he

 requests that the court “amend its written judement [sic] by removing all unpronounced special

 conditions of supervised release not orall [sic] pronounced at sentencing.” Having considered the

 pending motion, the record, and the applicable law, the court is of the opinion that the motion

 should be denied.

 I.       Background

          On November 18, 2014, Snuggs pleaded guilty to possession of child pornography, in

 violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2). On November 1, 2015, the court sentenced

 Snuggs to 97 months’ imprisonment, followed by a 5-year term of supervised release, and ordered

 him to pay a $ 100.00 special assessment. Snuggs did not file a direct appeal. On September 12,

 2019, Snuggs filed the present motion.

 II.      Analysis

          Rule 36 of the Federal Rules of Criminal Procedure states that “[a]fter giving any notice

 it considers appropriate, the court may at any time correct a clerical error in a judgment, order,

 or other part of the record, or correct an error in the record arising from oversight or omission.”

 FED. R. CRIM. P. 36. “A clerical error occurs when the court intends to do one thing, but through
Case 4:14-cr-00132-MAC-KPJ Document 60 Filed 06/04/20 Page 2 of 3 PageID #: 228



 clerical mistake or oversight does another.” United States v. Hathorn, 551 F. App’x 227, 227

 (5th Cir. 2014) (citing United States v. Buendia-Rangel, 553 F.3d 378, 379 (5th Cir. 2008)).

        Rule 36 may not be used to make a substantive alteration to a criminal sentence. See

 United States v. Illies, 805 F.3d 607, 610 (5th Cir. 2015); United States v. Spencer, 513 F.3d 490,

 492 (5th Cir. 2008).     Thus, Rule 36 is an “appropriate vehicle for changes that do not

 substantively alter the orally announced sentence but instead correct errors in the written

 judgment.” Illies, 805 F.3d at 610; accord United States v. Bernardez-Avila, No. 14-41317, 2015

 WL 5004568, at *1 (5th Cir. Aug. 24, 2015). “If the in-court pronouncement differs from the

 judgment that later issues, what the judge said at sentencing controls.” United States v. Diggles,

 957 F.3d 551, 557 (5th Cir. 2020) (en banc); see United States v. Brock, 797 F. App’x 179, 180

 (5th Cir. 2020) (quoting United States v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001)); United

 States v. Ivy, 735 F. App’x 151 (5th Cir. 2018). “This pronouncement rule applies to some

 supervised release conditions, but not all of them.” Diggles, 957 F.3d at 557 (citing United States

 v. Torres-Aguilar, 352 F.3d 934, 936-38 (5th Cir. 2003)). In Diggles, the United States Court

 of Appeals for the Fifth Circuit, sitting en banc, clarified previously inconsistent case law

 regarding the pronouncement of conditions of supervised release and held that “[i]f a condition

 is required, making an objection futile, the court need not pronounce it[, but] [i]f a condition is

 discretionary, the court must pronounce it to allow for an objection.” 957 F.3d at 559. A court’s

 oral adoption of recommended conditions set forth in a Presentence Report (“PSR”) is sufficient

 pronouncement of the conditions and provides a defendant constitutionally adequate notice and




                                                 2
Case 4:14-cr-00132-MAC-KPJ Document 60 Filed 06/04/20 Page 3 of 3 PageID #: 229



 opportunity to object. Id. at 560 (citing United States v. Bloch, 825 F.3d 862, 872 (7th Cir.

 2016)); see United States v. Rogers, ___ F.3d ___, No. 19-4366, 2020 WL 2843474, at *6 (4th

 Cir. June 2, 2020).

        Here, when pronouncing Snuggs’s sentence, the court stated: “In addition, the defendant

 shall comply with the mandatory and special conditions set forth in the defendant’s presentence

 report.” The court also questioned Snuggs if he had read, discussed with his attorney, and

 understood the PSR, to which Snuggs answered, “Yes.” The court has reviewed the mandatory

 and special conditions outlined on pages 20 and 21 of Snuggs’s PSR and compared them to the

 conditions outlined in the judgment. The conditions are identical. Thus, Snuggs has not identified

 a clerical error or asserted that “the court intended to do one thing but by mere[ ] clerical mistake

 or oversight did another.” Buendia-Rangel, 553 F.3d at 379.

 III.   Conclusion

        Consistent with the foregoing analysis, Snuggs’s Rule 36 Motion “Clerical Error” Pursuant

 to Federal Rules of Criminal Procedures (#58) is denied.


         SIGNED at Beaumont, Texas, this 4th day of June, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                  3
